Citation Nr: 18100139
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-33 491
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Entitlement to a disability evaluation in excess of 10 percent prior to September 20, 2013, and in excess of 30 percent thereafter, for service-connected cervical spine degenerative disc and joint disease is denied.  Entitlement to a disability evaluation in excess of 30 percent for service-connected right vocal cord paralysis is denied.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 20, 2013 is denied.  
FINDINGS OF FACT
1.  Prior to September 20, 2013, the Veterans service-connected cervical spine disability was manifested by pain and forward flexion at worst to 35 degrees; the evidence does not demonstrate abnormal gait or spinal contour, or ankylosis.
2.  From September 20, 2013, the Veterans service-connected cervical spine disability has been manifested by pain and forward flexion at worst to 5 degrees; the evidence does not demonstrate any ankylosis.
3.  The Veterans vocal cord paralysis has been manifested by chronic hoarseness; the evidence is against a finding of a constant inability to speak above a whisper.
4.  The evidence is against finding that, prior to September 20, 2013, the Veteran was unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities. 
CONCLUSIONS OF LAW
1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for service-connected cervical spine disability prior to September 20, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).
2.  The criteria for entitlement to a disability evaluation in excess of 30 percent from September 20, 2013 for service-connected cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).
3.  The criteria for a disability rating in excess of 30 percent for right vocal cord paralysis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6519-6516 (2017).
4.  The criteria for entitlement to a TDIU prior to September 20, 2013 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from August 1994 to December 1996, from October 2001 to May 2002, and from January 2003 to October 2010, to include service in Iraq. 
The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge of the Board of Veterans Appeals (Board) in August 2016.  A transcript of the hearing is of record.  
These issues were previously before the Board in September 2017, where they were remanded for additional development.  In a January 2018 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), the Veterans disability evaluation for his cervical spine was increased to 30 percent effective September 20, 2013.  As higher ratings are still available for the Veterans cervical spine disability for the now staged period on appeal, and as he is presumed to seek the maximum benefit available, the claim remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that, as the January 2018 rating decision increased the Veterans total disability evaluation to 100 percent effective September 20, 2013, the Veterans TDIU claim was rendered moot from that date.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   
The claims, including the issue of entitlement to a disability evaluation in excess of 30 percent for a right vocal cord disability, now return to the Board for further appellate review.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Increased Ratings
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   
Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
1.  Entitlement to a disability evaluation in excess of 10 percent prior to September 20, 2013, and in excess of 30 percent thereafter, for service-connected cervical spine disability.
The Veteran underwent a spinal fusion in his cervical spine while in service.  His first VA spine examination occurred in October 2010, where he was diagnosed with cervical spine degenerative joint and disc disease.  He was subsequently awarded service connection for this cervical spine disability and assigned a 10 percent disability evaluation.  Subsequent to Board remand, the RO increased the Veterans disability evaluation to 30 percent effective September 20, 2013.  The Veteran asserts that the symptoms of his disability warrant higher ratings.
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans cervical spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (Rating Formula).  Under the Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.
Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1). 
For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. 38 C.F.R. § 4.71a, Note (2).  
The normal combined range of motion of the cervical spine is 340 degrees.  Id.  
Turning to the evidence, the Veteran underwent a VA examination of his cervical spine in December 2010.  Physical examination and range of motion (ROM) testing revealed forward flexion to 35 degrees and extension to 37 degrees.  Left lateral flexion was to 20 degrees and right lateral flexion was to 17 degrees.  Left rotation was to 32 degrees and right rotation was to 37 degrees.  There were no witnessed flare-ups of pain, fatigue, weakness, incoordination, or lack of endurance with three repetitions; however, pain was noted.  There was also no evidence of muscle spasms or guarding that resulted in abnormal gait or spinal contour.  
The Veterans treatment records after his initial VA examination show ongoing neck pain and limited range of motion.  In a private treatment record dated September 20, 2013, ROM testing revealed flexion, extension, lateral flexion, and rotation all to 5 degrees each, with pain noted.  The Veteran was diagnosed with cervical degenerative disease and cervical radiculitis.  A June 2014 EMG showed C8 and T1 chronic radiculopathy, and a physical examination indicated severe muscle spasms in the cervical and thoracic spines.  The Veteran reported daily, debilitating pain.  An October 2015 private treatment record notes the Veterans  as having severe limitation in range of motion in his neck and an inability to be gainfully employed due to this disability.  A December 2015 private treatment record notes an assessment of scapulothoracic bursitis.  
In his August 2016 hearing testimony before the undersigned, the Veteran reported additional spinal fusions since his initial in-service procedure, and asserted that he experiences ongoing, increased pain and limited range of motion, particularly when looking down or not sitting in a stationary position, and described having to turn his whole body when looking left or right.  He also reported symptoms of radiculopathy in both upper extremities.  
Pursuant to the Boards September 2017 remand, an additional cervical spine examination was afforded to the Veteran in December 2017.  The Veteran reported to the examiner that flare-ups of neck pain were occurring more frequently and that he was not taking medications prior to 2013.  He also reported neurological pain in his hands.  Upon physical examination, ROM testing revealed flexion to 15 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, right rotation to 35 degrees, and left rotation to 30 degrees.  There was pain noted with range of motion, as well as evidence of localized tenderness of the cervical spine and bilateral paraspinal muscles.  There was no change in range of motion after 3 repetitions.  There was guarding resulting in abnormal spinal contour, but there were no muscle spasms, evidence of ankylosis, or intervertebral disc syndrome.  While the Veteran was not examined immediately after repetitive use over time, the examiner noted that the examination was medically consistent with his statements describing functional loss after repetitive use over time.  Moderate radiculopathy was noted bilaterally in the upper extremities.
Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that higher disability evaluations are warranted for the Veterans cervical spine disability during the entire period on appeal.  
Prior to September 2013, the evidence of record  including the December 2010 VA examination  does not support a finding that the Veterans forward flexion would be less than 30 degrees or his combined range of motion less than 170 degrees even when considering flare-ups, repetitive use, or functional loss caused by weakness, fatigability or lack of endurance.  In addition, the record did not indicate muscle spasm or guarding severe enough to result in abnormal gait or abdominal spinal contour and ankylosis was not found.  As such, a higher rating is not warranted during this period.  38 C.F.R. § 4.71a, Diagnostic Code 5242.
The Board notes again that the ROs January 2018 rating decision increased the disability evaluation for the Veterans cervical spine disability to 30 percent effective September 20, 2013, as the aforementioned private treatment record that date noted flexion of the cervical spine to 5 percent.  To warrant a rating in excess of the presently assigned 30 percent the evidence would need to show unfavorable ankylosis of the entire cervical spine.  Id.  The evidence, however, does not show that the Veteran has ankylosis of the entire cervical spine, let alone at an unfavorable degree.  VA examination again in December 2018 showed forward flexion of the Veterans cervical spine to 15 degrees and no ankylosis.  
The Board has considered the Veterans lay statements regarding the functional impact of his service-connected cervical spine disorder.  The Veteran is competent to report his own observations with regard to the severity of his cervical spine disability, including reports of pain and decreased mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   His statements are credible and consistent with the rating assigned.  The occurrence of cervical pain while performing such activities is not an additional symptom, but rather the practical effect of the symptoms of pain and limited range of motion which have been clinically observed and measured in the Veterans medical records.  To the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veterans more general lay assertions.
The Board also notes that separate ratings were assigned by the RO in the January 2018 rating decision based on the neurological symptomatology shown to be present during the period on appeal and related to the cervical spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Separate ratings were also assigned for residual scars due to the surgeries on the Veterans cervical spine.  To date, the Veteran has not expressed disagreement with these ratings assigned or their effective dates, and no symptomatology other than the service-connected radiculopathy and residual scars are shown or alleged.
As the preponderance of the evidence is against a finding that the Veterans cervical spine disability more nearly approximates the criteria for higher ratings during the period on appeal, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7.
 
2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected right vocal cord paralysis.
The Veterans right vocal cord was paralyzed as a result of cervical spine surgery conducted during service.  He was awarded service connection for the disability in March 2011, and assigned a 30 percent disability rating effective October 27, 2010, the day following his date of discharge.  Subsequent to the Boards September 2017 remand for additional development, the disability rating was continued by the RO in January 2018.  The Veteran asserts that his symptoms warrant a higher rating. 
The Veterans right vocal cord disability is evaluated under Diagnostic Code 6519-6516, which assigns ratings based upon the Schedule of Ratings for Diseases of the Nose and Throat.  38 C.F.R. § 4.97.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).
Under Diagnostic Code 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech.  Id.  The accompanying note directs that incomplete aphonia is evaluated as laryngitis under Diagnostic Code 6516.  Under Diagnostic Code 6516, a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97. 
Upon VA examination in October 2010, the examiner noted that the Veteran did have a fairly normal voice, but that it had very little range.  The Veteran reported that his voice would tire easily, especially toward the end of the day and it would become more breathy.  He also reported an inability to shout and difficulty swallowing food properly.  Upon examination, the examiner noted that the right true vocal cord was indeed paralyzed as a result of his in-service cervical spine procedure, but that the left true vocal fold crossed the midline to give fairly good apposition of the vocal chords during phonation.  In an addendum opinion in April 2011, the examiner further opined that the Veterans vocal cord disability would impose limitations on occupations requiring him to use his voice often, but that the Veteran was not precluded from such things as manual labor or computer-type activities where he would not interact verbally with others. 
In his August 2016 hearing testimony before the undersigned, the Veteran reported undergoing speech therapy after his vocal cord paralysis.  He noted that his voice was persistently hoarse, and that his voice can go out for three to four days at a time. 
Pursuant to the Boards September 2017 remand, the Veteran was afforded another VA examination in December 2017.  Physical examination showed chronic laryngitis with hoarseness, which the examiner stated was better characterized as a weak and breathy voice.  There was no evidence of a laryngectomy, laryngeal stenosis, or complete aphonia.  There was, however, evidence of incomplete aphonia with the paralyzed vocal cord. 
Based on the foregoing, the Board finds that the evidence is against a finding that a higher disability rating is warranted for the Veterans right vocal cord disability.  The Veterans disability is currently assigned a 30 percent rating, which is the maximum available under Diagnostic Code 6516.  Further, although the evidence reflects that the Veteran has permanent vocal cord damage, a higher rating is also not available under Diagnostic Code 6519 as the evidence is against a finding that the Veteran has complete aphonia with a constant inability to speak above a whisper, the criteria for a higher, 60 percent disability rating.  See 38 C.F.R. § 4.97.  During the Veterans hearing he spoke softly, but was able to speak above a whisper.  In addition, the December 2017 VA examination report indicates that the Veteran did not complete aphonia or the constant inability to speak above a whisper.   
The Board acknowledges that the Veteran is competent to attest to things he experiences through his senses, such as speech difficulty.  See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated his right vocal cord disability results in difficulty speaking as the day progresses, hoarseness, and difficulty swallowing, and that his voice goes out for days at a time.  The lay statements, however, do not indicate that the Veteran has a constant inability to communicate above a whisper or communicate by speech.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  
The Board has also considered whether the Veteran may be awarded higher disability ratings under other diagnostic codes for diseases of the throat.  However, as the Veteran has not been diagnosed with tuberculous laryngitis, stenosis of the larynx, or had a pharynx injury or a laryngectomy, the Board finds that higher ratings under the applicable diagnostic codes for these disabilities are not warranted.  38 C.F.R. § 4.97, Diagnostic Codes 6515, 6518, 6520, and 6521.  
Finally, as to the evidence of record indicating that the Veteran has difficulties with swallowing, service connection for dysphagia related to his right vocal cord paralysis was awarded to the Veteran in January 2018, with a noncompensable rating assigned effective October 27, 2010.  To date, the Veteran has not expressed disagreement with the rating assigned or the effective date.  In any event, the Board notes that treatment records and the VA examination reports do not indicate an esophageal stricture severe enough that would warrant a higher rating during the appeal period under 38 C.F.R. § 4.114, Diagnostic Code 7203 for stricture of the esophagus.
As the preponderance of the evidence is against a finding that the Veterans right vocal cord disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7. 
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 20, 2013. 
The Veteran seeks entitlement to a TDIU prior to September 20, 2013.  In that regard, the Veteran submitted his current claim for a total disability rating in March 2011, stating that he had last worked as a U.S. Army recruiter in October 2010, and that he was now unable to work due primarily to his service-connected cervical spine and posttraumatic stress disorder (PTSD) disabilities.  In a January 2018 rating decision, the RO granted a schedular 100 percent rating for service-connected bilateral hearing loss effective from September 20, 2013.  Thus, the issue of entitlement to a TDIU from that date onward became moot.  See Bradley, 22 Vet. App. 280.
The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.
Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).
In reaching such a determination, the central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the Veterans age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
Here, during the period from March 2011 to September 2013, service connection was in effect for PTSD, evaluated as 70 percent disabling; right vocal cord paralysis, evaluated as 30 percent disabling; cervical spine degenerative disc and joint disease, evaluated as 10 percent disabling; cervical spine scar, evaluated as 10 percent disabling; and bilateral patellofemoral syndrome and dysphagia, evaluated as 0 percent disabling.  Therefore, the Veteran met the schedular requirements.  What remains to be determined is whether the Veterans service-connected disabilities, taken as a whole, rendered him unemployable during this period.
In order to prevail in a claim for TDIU, the evidence must show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
In March 2011, the Veteran submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran stated that his PTSD and cervical spine disabilities caused him to be unable to work.  He stated that he last worked full-time as a U.S. Army recruiter from approximately January 2003 to October 2010, and that he had a two-year college education and training as an automotive technician.  He also noted that, at the time of his TDIU application, he was enrolled in a human services program at a technical college. 
The Veteran was afforded VA examinations for his cervical spine, vocal cord, and PTSD disabilities in October and November 2010.  The Board notes however, that opinions as to the effect these disabilities on his ability to work were not provided.  As such, and in response to the Veterans March 2011 TDIU claim, addendum opinions were obtained in March and April 2011.  As to his cervical spine disability, the VA examiner opined that while his disability would preclude heavy physical labor, it would not necessarily preclude light physical labor and would not preclude sedentary labor.  The examiner also noted that the side effects of the medication taken for this disability were either denied or relatively mild.  As to the Veterans right vocal cord paralysis, the VA examiner opined that it did not make him completely unemployable, explaining that the limitations this would impose would only be on occupations where he had to use his voice often, but that his disability would not preclude physical labor or computer-type activities where he didnt interact with others often.  
As to the Veterans PTSD, the Board notes that the examiner stated he could not resolve the issue of its effect on his employability without resorting to mere speculation.  The mental status evaluation revealed that the Veteran was casually dressed and appropriately groomed.  His eye contact was poor, but he displayed no idiosyncratic speech or behaviors.  He was generally pleasant on approach, cooperative, and demonstrated adequate motivation for completing the evaluation.  His mood appeared dysphoric with depressed affect.   He was alert and fully oriented and was able to correctly report the purpose for the evaluation.  He provided goal-directed answers to questions.  There was no evidence of bizarre thought content.  Memory testing was normal and he was able to successfully complete an abstract thinking and serial sevens task.
Of particular importance, the Board also notes a private treatment record dated September 2013 where the Veteran was noted as being employed with the Wisconsin Veterans Work Project.  A private neuropsychological evaluation in October 2013 indicates that this was a self-employed position as an employment consultant, and that the Veteran had held this job since 2011.  
Based on the foregoing, including the Veterans educational and occupational history, the evidence is against a finding that entitlement to a TDIU prior to September 20, 2013 is warranted.  The Board finds that the Veteran has presented evidence of occupational limitation during this period, but not an inability to secure and maintain employment.  While VA examiners opined that the Veterans vocal cord disability precluded employment where the Veteran had to communicate verbally on a regular basis, this did not preclude physical or independent employment that did not require him to use his voice often.  While the cervical spine examiner opined that his disability would preclude heavy physical labor, it would not necessarily preclude sedentary or light physical labor.  Functioning at the PTSD examination does not suggest he could not engage with people or that his psychiatric disorder would otherwise preclude employment.  More importantly, the evidence of record illustrates that he worked as an employment consultant from 2011 to 2013.  
In sum, the Veterans educational and occupational history indicate levels of skill which would have allowed him to secure and maintain light physical or sedentary employment that did not require him to use his voice often.  Indeed, he appears to have been employed in such a position for a great part of the period on appeal.  As such, entitlement to a TDIU prior to September 20, 2013 must be denied.  
The Board recognizes that his service-connected disabilities had a notable and significant effect on his employment capabilities for the period on appeal.  To the extent that the Veterans service-connected disabilities hindered his ability to obtain or maintain gainful employment, the rating schedule already contemplates industrial impairment.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations and the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also Van Hoose, 4 Vet. App. at 363 (A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.).  If the Board were to accept the argument that evidence of occupational limitations due to service-connected disabilities necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

